         Case 1:20-cv-02829-SAG Document 16 Filed 02/11/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

SAIM SARWAR,

               Plaintiff,

v.                                                   Civil Case No.: 1:20-cv-2829

HOTEL GUNTER 2018 LLC,

               Defendant.

                                       STATUS REPORT

       Defendant Hotel Gunter 2018 LLC (“Hotel Gunter”), by and through its counsel, T. Lee

Beeman, Jr., Jason C. Buckel, and Buckel, Levasseur, Pillai & Beeman, LLC, pursuant to the

Court’s Paperless Order [ECF 11] of February 4, 2021, provide the Court with the following

update on the Status of this matter:

       On February 5, 2021, Hotel Gunter filed its Motion to Dismiss this claim, alleging lack of

Article III standing. Plaintiff’s response, if any, is due February 19, 2021. D. Md. L.R. 105.2(a).

Plaintiff has requested that Defendant consent to stay proceedings pending decisions in the

Fourth Circuit Court of Appeals in Deborah Laufer v. Fort Meade Hospitality, 20-2347

(appealing 8:20-cv-1974(SAG) (D.Md)) and Deborah Laufer v. Naranda Hotels, LLC, 20-2348

(appealing 8:20-cv-2136(SAG) (D.Md)). Defendant does not consent to a stay of proceedings.




                                                 1
         Case 1:20-cv-02829-SAG Document 16 Filed 02/11/21 Page 2 of 2



Dated: February 11, 2021                   Respectfully submitted,


                                           ____________/s/__________________________
                                           T. Lee Beeman, Jr., Federal Bar Number: 19613
                                           Jason C. Buckel, Federal Bar No: 24766
                                           Buckel, Levasseur, Pillai & Beeman, LLC
                                           206 Washington Street
                                           Cumberland, MD 21502
                                           Lbeeman@blpblaw.com
                                           blpassistant@atlanticbbn.net
                                           Phone: (301) 759-3700 Fax: (301) 722-0334
                                           Attorneys for Defendant




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 11th day of February, 2021, a true and correct copy of
the foregoing was served through the CF/ECF system on all parties entitled to service.

                                                         /s/
                                                  By: T. Lee Beeman, Jr., Bar No. 19613




                                              2
